Citation Nr: 1332764	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis with mild flat feet.

2.  Entitlement to initial ratings for service-connected posttraumatic stress disorder (PTSD) in excess of 10 percent disabling from January 16, 2006; 30 percent disabling from June 29, 2008; 50 percent disabling from September 26, 2008; 30 percent disabling from January 25, 2010; and 50 percent disabling from September 26, 2012.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to August 2002, October 2004 to January 2006 and May 2007 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the claim was subsequently transferred to the RO in Louisville, Kentucky.  

In July 2009 and March 2012, the Board remanded the case to the RO for additional evidentiary development.  

A review of the Virtual VA paperless claims processing system reveals additional VA Medical Center (VAMC) records.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

The issues of entitlement to compensation for upper and lower lumbar strains have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to higher initial disability ratings for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On May 13, 2013, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran's representative that a withdrawal of his claim for entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis with mild flat feet was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran's authorized representative concerning the issue of entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis with mild flat feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In a May 2013 written statement, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as it relates to entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis with mild flat feet.  Thus, the Board finds the Veteran withdrew his appeal as to the issue of entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis with mild flat feet.  There remain no allegations of errors of fact or law for appellate consideration; accordingly, the Board does not have jurisdiction to review this claim and it is dismissed. 

ORDER

The appeal as to the issue of entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis with mild flat feet is dismissed.


REMAND

The duty to assist requires the RO to make reasonable efforts to obtain relevant VA and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).
A remand is necessary for further evidentiary development of the Veteran's initial rating claim for PTSD because treatment records from several facilities where the Veteran has reported he was treated for PTSD have not been obtained.  

Specifically, the treatment records from the Ann Arbor, Michigan VAMC since October 2009, Detroit VAMC since July 2010, the Dearborn Vet Center since April 2006, and the Veteran's private doctors, Dr. D. L. D. and Dr. R., both located in Flint, Michigan are relevant but have not been associated with the file.  See Veteran's Notice of Disagreement, August 2006 (Veteran continuously treated for PTSD at the Dearborn Vet Center); see also Veteran's Statement, August 2009 (Dr. R., is a private psychiatrist in Flint, Michigan, who prescribed the Veteran Ativan, Lamictal, and Lithium pills); see also Letter from Dr. D. L. D., November 2008.  

The Veteran claims he was given inpatient psychiatric treatment at the Ann Arbor VAMC in May 2013.  Due to the Veteran's inpatient psychiatric treatment, his PTSD condition appears to have worsened since his last VA psychiatric examination in September 2012.  As a result of the Veteran's worsening PTSD symptoms and missing medical treatment records, upon remand the Veteran should be afforded a new VA psychiatric examination.  38 C.F.R. § 3.327(a) (2013).

Furthermore, the Veteran contends he is unable to maintain a substantially gainful occupation as a result of his service connected PTSD.  See, e.g., Veteran's Informal Hearing Presentation, May 2013; see also Chattanooga VAMC, Social Work Case Manager Note, September 2011 (Veteran's job exacerbates his PTSD and he would like a career that will not agitate his PTSD).  The record shows that from May 2008 to February 2009, the Veteran was unemployed.  See VA Psychiatric Examination, August 2009.  
\
Additionally, the Veteran quit his job in November 2011 as a result of it being too stressful and increasing his anxiety.  See Murfreesboro VAMC, Psychiatry-Consultation, February 2012; see also VA Psychiatric Examination, September 2012.  TDIU claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, a claim for a TDIU has been raised.  Id.; Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include issuing appropriate notice and obtaining a pertinent medical opinion as to the effect of the Veteran's service connected PTSD on his employability.  

The record, including the Veteran's August 2009 VA psychiatric examination and notes from the Veteran's treatment with the Lansing Community Based Outpatient Clinic (CBOC), raises a claim of entitlement to service connection for the Veteran's alcohol abuse/dependency as secondary to his PTSD.  Generally, the Board would simply refer this issue to the AOJ for consideration.  However, since this issue is inextricably intertwined with the issues of an initial disability rating for PTSD and entitlement to TDIU, such claim must be developed and adjudicated prior to the readjudication of these issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue could have a "significant impact" on a veteran's claim for another issue and such inextricably intertwined issues must be identified and developed prior to appellate review).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a notice letter for the claim for a TDIU and for the claim of alcohol abuse/dependency as secondary to PTSD.  

2.  Obtain any necessary authorization from the Veteran for the release of private medical records and then procure complete records of the Veteran's treatment from the VAMC in Ann Arbor, Michigan since October 2009, the Detroit VAMC since July 2010, the Dearborn Vet Center since April 2006 and from the Veteran's private doctors (Dr. D. L. D. and Dr. R) in Flint, Michigan, along with any other medical treatment facility that the Veteran identifies as having evidence relevant to his claims.  Additionally, the RO should obtain records of any relevant medical treatment the Veteran has received since March 2012 from the Battle Creek and Tennessee Valley VAMCs and the Lansing CBOC.  A response, negative or positive, should be associated with the claims file.

3.  After all new medical records have been associated with the claims file, schedule a VA psychiatric examination to ascertain the current severity of the Veteran's PTSD and etiology of any diagnosed alcohol abuse/dependency.  The claims file and a copy of this remand must be provided to the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  

(a) The examiner is requested to identify what 
symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score. 

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected PTSD and any other disorders, including alcohol abuse/dependency.  If it is medically impossible to distinguish among symptomatology resulting from the several disorders, the examiner should state this in the examination report. 

(b)  The examiner should opine whether the Veteran has a diagnosis of alcohol abuse/dependency.  If so, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's alcohol abuse/dependency is proximately due to, the result of, or aggravated by the Veteran's PTSD.

(c)  The examiner is also requested to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (PTSD, bilateral plantar fasciitis with mild flat feet, tinnitus, sinusitis secondary to allergies, right ear hearing loss and any diagnosed alcohol abuse/dependency), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

4.  Thereafter, adjudicate the issue of entitlement to service connection for alcohol abuse/dependency as secondary to service-connected PTSD.  If additional development is necessary such should be accomplished.  A separate rating action should be issued by the AOJ.  The appellant should be informed that this new rating action, if unfavorable, will not be before the undersigned unless it is appealed by the appellant to the Board by submitting a notice of disagreement.

5.  After completion of the above, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


